Agness v State of New York (2018 NY Slip Op 01748)





Agness v State of New York


2018 NY Slip Op 01748


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


235 CA 17-01197

[*1]RANDY AGNESS AND ANNETTE AGNESS, CLAIMANTS-RESPONDENTS,
vSTATE OF NEW YORK, DEFENDANT-APPELLANT. (CLAIM NO. 123203.) (APPEAL NO. 1.) 


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF COUNSEL), FOR DEFENDANT-APPELLANT. 
 

	Appeal from an order of the Court of Claims (Diane L. Fitzpatrick, J.), entered August 23, 2016. The order granted the motion of claimants for partial summary judgment on the issue of liability and denied the motion of defendant for summary judgment dismissing the claim. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court